                                                                        Case 4:20-cv-07331-JSW Document 154 Filed 09/09/21 Page 1 of 3



                                                                   1   MCDERMOTT WILL & EMERY LLP
                                                                       Paul W. Hughes (pro hac vice)
                                                                   2   phughes@mwe.com
                                                                       500 North Capitol Street NW
                                                                   3   Washington, DC 20001
                                                                       (202) 756-8000
                                                                   4
                                                                       William G. Gaede, III (136184)
                                                                   5   wgaede@mwe.com
                                                                       415 Mission Street, Suite 5600
                                                                   6   San Francisco, CA 94105
                                                                       (650) 815-7400
                                                                   7
                                                                       Attorneys for Plaintiffs
                                                                   8
                                                                       [Additional Counsel Listed on Signature Page]
                                                                   9
                                                                                           IN THE UNITED STATES DISTRICT COURT
                                                                  10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                  11                                OAKLAND DIVISION
M C D ERMOTT W ILL & E MERY LLP




                                                                  12   CHAMBER OF COMMERCE OF THE                      Case No. 4:20-CV-7331-JSW
                                  ATTORNEYS AT LAW




                                                                       UNITED STATES OF AMERICA; BAY
                                                     MENLO PARK




                                                                  13   AREA COUNCIL; NATIONAL RETAIL                   PLAINTIFFS’ NOTICE OF
                                                                       FEDERATION; AMERICAN                            ADDITIONAL AUTHORITY FOR
                                                                  14   ASSOCIATION OF INTERNATIONAL                    HEARING ON MOTION FOR
                                                                       HEALTHCARE RECRUITMENT;                         SUMMARY JUDGMENT AND
                                                                  15   PRESIDENTS’ ALLIANCE ON HIGHER                  CROSS-MOTION FOR SUMMARY
                                                                       EDUCATION AND IMMIGRATION;                      JUDGMENT
                                                                  16   CALIFORNIA INSTITUTE OF
                                                                       TECHNOLOGY; CORNELL UNIVERSITY;
                                                                  17   THE BOARD OF TRUSTEES OF THE
                                                                       LELAND STANFORD JUNIOR
                                                                  18   UNIVERSITY; UNIVERSITY OF
                                                                       SOUTHERN CALIFORNIA; UNIVERSITY
                                                                  19   OF ROCHESTER; UNIVERSITY OF UTAH;
                                                                       and ARUP LABORATORIES,
                                                                  20
                                                                                          Plaintiffs,
                                                                  21
                                                                              v.
                                                                  22
                                                                       UNITED STATES DEPARTMENT OF
                                                                  23   HOMELAND SECURITY; UNITED
                                                                       STATES DEPARTMENT OF LABOR;
                                                                  24   ALEJANDRO MAYORKAS, in his official
                                                                       capacity as Acting Secretary of Homeland
                                                                  25   Security; and AL STEWART, in his official
                                                                       capacity as Secretary of Labor,
                                                                  26
                                                                                          Defendants.
                                                                  27

                                                                  28

                                                                                                                                 NOTICE (NO. 4:20-CV-7331-JSW)
                                                                         Case 4:20-cv-07331-JSW Document 154 Filed 09/09/21 Page 2 of 3



                                                                   1                             NOTICE OF ADDITIONAL AUTHORITY
                                                                   2          Pursuant to the Court’s September 8, 2021 Notice of Tentative Ruling and Questions for
                                                                   3   Hearing (Dkt. 151), Plaintiffs respectfully provide notice of the following additional authority. This
                                                                   4   authority was not cited in the parties’ briefs regarding the present motion for summary judgment.
                                                                   5   In view of the Court’s question regarding the higher education parties, Plaintiffs may wish to make
                                                                   6   reference to this material during oral argument:
                                                                   7          Case law:
                                                                   8          • Horne v. Flores, 557 U.S. 433, 446-47 (2009) (Exhibit 1)
                                                                   9          • Leonard v. Clark, 12 F.3d 885, 888 (9th Cir. 1993) (Exhibit 2)
                                                                  10          Material previously filed in this litigation:
                                                                  11          • Declaration of Jonathan Baselice, Dkt. No. 31-1, ¶¶ 4, 15.
M C D ERMOTT W ILL & E MERY LLP




                                                                  12          • Declaration of Zane Brown, Dkt. No. 31-2, ¶¶ 1, 4-7.
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13          • Declaration of Jack Chen, Dkt. No. 31-4, ¶¶ 1, 8.
                                                                  14          • Declaration of Patrick Duffy, Dkt. No. 31-6, ¶¶ 14, 22.
                                                                  15          • Declaration of Joseph Elias, Dkt. No. 31-7, ¶ 7.
                                                                  16          • Declaration of Miriam Feldblum, Dkt. No. 31-8, ¶ 8.
                                                                  17          • Declaration of Edmund Schweitzer, Dkt. No. 31-12, ¶¶ 1, 5.
                                                                  18          • Defendants’ Motion to Hold Case in Abeyance, Dkt. No. 96, at 4-5.
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        -1-                  NOTICE (NO. 4:20-CV-7331-JSW)
                                                                         Case 4:20-cv-07331-JSW Document 154 Filed 09/09/21 Page 3 of 3



                                                                   1          Respectfully submitted,
                                                                   2                                               MCDERMOTT WILL & EMERY LLP
                                                                   3
                                                                       DATED:        September 9, 2021             By:    /s/ Paul W. Hughes
                                                                   4
                                                                                                                   Paul W. Hughes (pro hac vice)
                                                                   5                                               phughes@mwe.com
                                                                   6                                               Sarah P. Hogarth (pro hac vice)
                                                                                                                   Andrew A. Lyons-Berg (pro hac vice)
                                                                   7                                               500 North Capitol Street NW
                                                                                                                   Washington, DC 20001
                                                                   8                                               (202) 756-8000
                                                                                                                   William G. Gaede, III (136184)
                                                                   9
                                                                                                                   wgaede@mwe.com
                                                                  10                                               415 Mission Street, Suite 5600
                                                                                                                   San Francisco, CA 94105
                                                                  11                                               (650) 815-7400
M C D ERMOTT W ILL & E MERY LLP




                                                                  12                                               Attorneys for Plaintiffs
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13

                                                                  14   U.S. CHAMBER LITIGATION CENTER
                                                                       Daryl Joseffer (pro hac vice to be filed)
                                                                  15   1615 H Street NW
                                                                       Washington, DC 20062
                                                                  16   (202) 463-5337
                                                                  17   Counsel for the Chamber of Commerce
                                                                       of the United States of America
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                                  NOTICE (NO. 4:20-CV-7331-JSW)
